DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Abstract
The abstract of the disclosure is objected to because the abstract should be on a separate sheet and as such the paragraph containing “Figure to be published: Fig. 1” should be deleted from the page.  Correction is required. See MPEP § 608.01(b).

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	Claim 2, line 2 recites the limitation “mechanical means comprise a motorized pivot for causing …..”.  The term “means” or “step” or the generic placeholder is modified by sufficient structure, for performing the claimed function and hence does not invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since the claim limitation(s) does not invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it has not been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
  
Claim Objections
6.	Claim 1 is objected to because of the following informalities: 
  	In claim 1, line 1, “the production” should be replaced with --production--; and at 
the beginning of line 3, “several chambers” could be replaced with --a set of chambers--, 

	In claim 1, lines 4-5, “a support having: a base to accept the products that are to be treated” could be replaced with -- a support having: a base to accept and bear the products that are to be treated--.
	In claim 1, lines 5 and 7, “the chambers” could be replaced with --the set of chambers--.
	In claim 1, line 8, “a chamber” could be replaced with --at least one of the set of chambers--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the product" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coupling" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the relative" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al. (US Patent No. 6,632,302).
	Regarding claim 1, Fisher et al. teaches a heat treatment installation for production of industrial products  or tool blanks (12, see abstract, column 4, lines 8-14 and figure 1), comprising: a rotary hearth furnace (2, see figure 1 and column 4, lines 1-56) subdivided into a set of chambers (i.e. pre-heat zones 22,24, cooling zones 26-30 and high temperature zones 36,38, see figure 1 and column 4, lines 1-56) with different thermal characteristics (see abstract and column 4, lines 1-56), and a support (i.e.  the housing 4 that constitutes load and unloading conveyor system, see figure 1 and column 4, lines 1-56) having a base (i.e. the tool carrier 14, see figure 1 and column 4, lines 8-56) to accept the products or the tool blanks (12, see abstract, figure 1 and column 4, lines 1-56) that are to be treated, wherein: the support is stationary (see in figure 1, the housing 4 is stationary), wherein the a set of chambers (22,24,26-30,36 and 38, see figure 1) are distributed  within the rotary hearth (8, see figure 1) about an 
	Regarding claims 7 and 8, Fisher et al. teaches heat treatment installation that comprises at least 3 treatment chambers, thereby encompassing the scope of both claims 7 and 8 (see figures 1 and column 4, lines 1-56).

Allowable Subject Matter
11.	Claims 2-6 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: Fisher et al. differs from the instant claimed invention by failing to teach and/or adequately suggest as in claim 2: a mechanical means comprising a motorized pivot for causing the set of chambers to pivot about an axis, and a hydraulic cylinder for causing a relative movement of a product support base and of the set of chambers, thereby allowing a much more easier and cost effective handling and transfer of product or 


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Hiramoto (US 2003/0113186), Trainer et al. (US 2,015,699), Moller et al. (US 9,719,149), Edenhofer (US 5,722,825), Katsumata et al. (US 10,273,553) and Valentian (US 5,549,473) are also cited in PTO-892.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733